UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 95-20502
                                    Summary Calendar


UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,
                                           versus
MICHAEL ANGEL SOCRATES MAKRIS,
                                                                      Defendant-Appellant.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                   (CR-H-93-107-1)


                                       May 22, 1996
Before POLITZ, Chief Judge, JOLLY and DeMOSS, Circuit Judges.
PER CURIAM:*
       Michael Makris timely appeals his convictions and sentences for wire fraud and for
transporting counterfeit securities in international and interstate commerce, in violation of
18 U.S.C. §§ 1343 and 2314. He contends that the district court erred, inter alia, in denying
his motion to withdraw his guilty plea. That motion was based on the grounds that at the
time of entry of the plea, Makris was mentally incompetent. A close review of the record,
with particular focus on the hearing on Makris’ post-conviction motion, reflects the very


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
careful handling of this matter by the trial judge, and discloses no reversible error in the
finding and conclusion that Makris was mentally competent at the time he entered his guilty
plea.1 For the first time on appeal, Makris maintains that his guilty plea was entered
involuntarily. The record is devoid of plain error on this claim and it is rejected.2 Makris’
further contention that his securities offense was not cognizable under 18 U.S.C. § 2314 also
lacks merit.3 We find no error in the convictions and sentences and they are AFFIRMED.
       Makris’ pro se “Motion to Include Supplemental Brief or to Dismiss the Appeal
Motion” is DENIED.




   1
    United States v. Makris, No. CR-H-93-107 (S.D.Tex. Sept. 22, 1994).
   2
   See United States v. Calverley, 37 F.3d 160 (5th Cir. 1994), cert. denied, 115 S.Ct.
1266 (1995).
   3
    United States v. Noe, 634 F.2d 860 (5th Cir.), cert. denied, 454 U.S. 876 (1981).
                                             2